CRIMINAL CASE COVER SHEET                                         U.S. ATTORNEY'S OFFICE

Place of Offense (City & County): Kingsport/Sullivan County

Defendant Information:

Juvenile             Yes       X     No          Matter to be Sealed:        - - Yes           X    No

Defendant Name: XIAORONG YOU a/k/a SHANNON YOU

Interpreter:   No                  Yes    X     Language         Mandarin

Total # of Counts: _ _ Petty _ _ Misdemeanor (Class __ )                                 11        Felony


                                           ORIGINAL                                             Count(s)
                     U.S.C. Citation(s) and Description of Offense Charged


                      (Use tab kev after enterinq counts to create additional rows)

                 SUPERSEDING INDICTMENT                       New count?      New Count          Old
               U.S.C. Citation(s) and Description of            YorN              #            Count#
                        Offense Charged                                                           ( if
                                                                                              aoolicable)
  Set 1    Conspiracy to Commit Theft of Trade               N                             1
           Secrets-18 U.S.C. § 1832 (a)(5)
  Set 2    Theft of Trade Secrets - 18 U.S.C. §              N                             2-8
           1832(a)(3)
  Set 3    Wire Fraud -18 U.S.C. & 1343                      N                             9
  Set 4    Conspiracy to Commit Economic                     y                10
           Espionage - 18 U.S.C. § 1831 (a)(5)
  Set5     Economic Espionage - 18 U.S.C .                   y               11
           § 1831 (a)(3)
                      (Use tab key after entering counts to create additional rows)
Current Trial Date (if set):       September 1, 2020             before Judge """"G-'--re"""'e~r_ _ __

Criminal Complaint Filed: No              X     Yes _ _ Case No. 2·19-CR-14
Related Case(s):

Case Number            Defendant's attorney                        How related
Criminal Informations:
Pending criminal case:         No _ _           Yes _ _ Case No.
                                                                             --------
New Separate Case _ _ _ _ __                        Supersedes Pending Case _ _ _ _ __

Name of defendant's attorney: Tom Jessee: Corey Shipley: Curt Collins
Retained:   X             Appointed:

Date: August 4, 2020
